Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Shabbir et al. (United States Patent Application Publication US 2016/0266635) teaches a power supply unit for supplying power to information handling system and determine a power rating based on temperatures of the component temperature sensor and ambient temperature sensor. However, Shabbir does not teach the dynamic power rating associated with the identified power source is based on a measurement of the adjustable setting voltage indicating an operating condition of the power adapter and based on an indication of an operating condition of the operably connected host information handling system.
Rathi et al. (United States Patent Application Publication US 2015/0346792) teaches a power adapter to determine the desired power profile for the device based on the power carrying capability of one or more cables. Rathi does not teach the dynamic power rating associated with the identified power source is based on a measurement of the adjustable setting voltage indicating an operating condition of the power adapter and based on an indication of an operating condition of the operably connected host information handling system.
Umetsu (United States Patent US 6498957) teaches a data terminal apparatus to switching the components according to the capability of the connected power source. Umetsu does not teach the dynamic power rating associated with the identified power source is based on a measurement of the adjustable setting voltage indicating an operating condition of the power adapter and based on an indication of an operating condition of the operably connected host information handling system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768. The examiner can normally be reached Monday - Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.K./Examiner, Art Unit 2187            

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187